Case 6:18-cr-00091-DDD-PJH Document 79 Filed 07/20/21 Page 1 of 2 PageID #: 478




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                     CASE NO. 6:18-CR-00091-01

 VERSUS                                       JUDGE DRELL

 KENYETTA EDMOND                              MAGISTRATE JUDGE HANNA


                             MEMORANDUM ORDER

       Currently pending before this Court is a Motion to Appoint Counsel filed on

 July 19, 2021, by defendant, Kenyetta Edmond [Rec. Doc. 77]. His request is

 premised upon the fact that legal relief may be available to him based on the potential

 changes in the federal laws regarding marijuana. Id.

       There is no constitutional right to have an attorney appointed when a prisoner

 collaterally attacks his conviction. Pennsylvania v. Finley, 481 U.S. 551, 555

 (1987). On the other hand, this Court is permitted to appoint counsel to a person

 seeking relief under § 2255 where "the interests of justice so require and such person

 is financially unable to obtain representation." 18 U.S.C. § 3006A(g). Additionally,

 an indigent prisoner has a statutory right to appointed counsel in § 2255 cases if an

 evidentiary    hearing      is   required.      Rule    8(c),    Rules     Governing

 Section 2255 Proceedings.
Case 6:18-cr-00091-DDD-PJH Document 79 Filed 07/20/21 Page 2 of 2 PageID #: 479




       At this stage of the proceedings, the defendant has not collaterally attacked

 his conviction based on any recent changes in the law. Accordingly, the Court has

 made no determination regarding whether an evidentiary hearing and discovery are

 required. Accordingly, defendant’s request is premature. See Urias v. Thaler, 455

 Fed.Appx. 522 (5th Cir. 2011) (affirming the District Court’s finding that because a

 §2254 petition had not yet been filed, and no issues requiring an evidentiary hearing

 had yet been raised, defendant was not entitled to appointed counsel under Rule 8(c)

 of the Rules Governing Section 2254 Proceedings).

       Consequently, the Court determines that the interests of justice do not require

 the appointment of counsel for Kenyetta Edmond at this time.

                                          ORDER

       IT IS ORDERED that defendant’s Motion to Appoint Counsel [Rec. Doc.

 77] is hereby DENIED.

       THUS DONE in Chambers on this 20th day of July, 2021.




                                                      Patrick J. Hanna
                                               United States Magistrate Judge
